United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 24, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-11376
                          Conference Calendar


MICHAEL DENNIS HOLGUIN,

                                      Plaintiff-Appellant,

versus

TARRANT COUNTY SHERIFF’S DEPARTMENT,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CV-962-A
                      --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Michael Dennis Holguin, Texas prisoner # 0328959, appeals

the district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 complaint for failure to exhaust, as required by 42 U.S.C.

§ 1997e(a).    However, in his appellate brief, Holguin does not

address the district court’s dismissal of his complaint for

failure to exhaust.

     Although this court applies less stringent standards to

parties proceeding pro se than to parties represented by counsel


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11376
                                 -2-

and liberally construes briefs of pro se litigants, pro se

parties must still brief the issues and reasonably comply with

the requirements of FED. R. APP. P. 28.    Grant v. Cuellar, 59 F.3d

523, 524 (5th Cir. 1995).    Holguin’s failure to identify any

error in the district court's legal analysis or the application

of law "is the same as if he had not appealed that judgment."

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Because Holguin has not briefed the only appealable issue,

his appeal is without arguable merit and is DISMISSED AS

FRIVOLOUS.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   The dismissal of this appeal as

frivolous is counted as one strike under 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

     In Holguin v. Salvant, 02-11040 (5th Cir. Apr. 22, 2003),

Holguin received another strike under 28 U.S.C. § 1915(g), and we

warned him to review pending appeals and actions to ensure that

they were not frivolous.    Holguin has not heeded that warning,

and we further warn him that the filing of frivolous pleadings in

this court or in the district court or the prosecution of

frivolous actions or appeals will subject him to sanctions beyond

those prescribed in 28 U.S.C. § 1915(g), including monetary

penalties and restrictions on his ability to file actions and

appeals.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.